DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 5, 2022 and October 10, 2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Response to Arguments
Applicant’s arguments, see remarks, filed October 10, 2022, with respect to claim rejections under 112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under 112 have been withdrawn. 
Applicant’s arguments with respect to the rejection of claim based on Garcia have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections based on Rozbicki as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 21 “wherein the stack of interleaved index matching layers is configured to increase reflection of yellow light to tune color of transmitted light and reflected light” fails to further limit the invention of claim 1.  Claim 1 already requires “wherein the stack of interleaved index matching layers is configured for reflection of light with wavelength in a range between about 550 nm and about 580 nm”.  The specification paragraph [0059] discloses “yellow light having wavelengths in the range of about 550-580 nm”.  Thus, in light of the specification, the claim 21 fails to further limit claim 1.
Regarding claim 22 “wherein the stack of interleaved index matching layers is configured to increase reflection of yellow light to tune color of transmitted light and reflected light” fails to further limit the invention of claim 17.  Claim 17 already requires “wherein the stack of interleaved index matching layers is configured for reflection of light with wavelength in a range between about 550 nm and about 580 nm”.  The specification paragraph [0059] discloses “yellow light having wavelengths in the range of about 550-580 nm”.  Thus, in light of the specification, the claim 22 fails to further limit claim 17.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-11 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozbicki et al. international patent document WO2016/154064, of record.
Regarding claim 1 Rozbicki discloses an electrochromic device (title e.g. figures 3-4 electrochromic devices 300 or 400) comprising, in the following order: a substantially transparent substrate (e.g. substrate x021 & paragraph [0064] “electrochromic device includes a diffusion barrier between the lower conductor and the transparent substrate (e.g., a glass substrate such as soda lime glass)”); a stack of interleaved index matching layers (e.g. paragraph [0080] “300 shown in FIG. 3 further comprises one or more color tuning layers located between the substrate 302 and the first conductive material layer 312” color tuning layers2 411) including a first index matching layer and a second index matching layer, the first index matching layer having a higher refractive index than the second index matching layer (paragraph [0044-45]), wherein the stack of interleaved index matching layers is configured for reflection of light with wavelength in a range between about 550 nm and about 580 nm (paragraph [0045] particularly notes reduction in transmission, i.e. increased reflection of yellow3); a first conductive layer (e.g. first composite conductor x10); a solid state and inorganic electrochromic stack (e.g. electrochromic stack x20); and a second conductive layer (e.g. second composite conductor x30).
Regarding claim 2 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses wherein the first index matching layer is a TiOx material layer or an Nb205 material layer (paragraph [0044] “e.g., TiO2”).
Regarding claim 3 Rozbicki discloses the electrochromic device of claim 2, as set forth above.  Rozbicki further discloses wherein the second index matching layer is a silicon oxide layer (paragraph [0045] “examples of materials that can be used in ‘color tuning’ layers include silicon oxide”).
Regarding claim 4 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses it is further comprising a diffusion barrier layer (e.g. diffusion barrier layers 304 or paragraph [0084] “a diffusion barrier may be added between the one or more color tuning layers 411 and the substrate 402”).
Regarding claim 5 Rozbicki discloses the electrochromic device of claim 4, as set forth above.  Rozbicki further discloses wherein the diffusion barrier layer is located between the substantially transparent substrate and the first index matching layer (paragraph [0084] “a diffusion barrier may be added between the one or more color tuning layers 411 and the substrate 402”).
Regarding claim 6 Rozbicki discloses the electrochromic device of claim 5, as set forth above.  Rozbicki further discloses wherein the diffusion barrier layer is a silicon oxide layer (paragraph [0065] “the diffusion barrier includes one or more layers including one more of, for example, silicon dioxide”).
Regarding claim 7 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses wherein each of the first and second conductive layers is a transparent conductive oxide layer (paragraph [0071] “both the first conductive material layer 312 and the second conductive material layer 316 are made of a TCO”).
Regarding claim 8 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses wherein each of the first and second conductive layers is a one of a fluorinated tin oxide layer, an indium tin oxide layer, and an aluminum zinc oxide layer (paragraph [0039] “examples of TCO materials used in a TCO layer of a conductor include, but are not limited to, fluorinated tin oxide (FTO), indium tin oxide (ITO), aluminum zinc oxide (AZO)”).
Regarding claim 10 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses wherein the first index matching layer is a transparent material having a refractive index of greater than about 2.2 (paragraph [0044] “e.g., TiO2” which inherently having the required physical properties as evidenced by the table in the instant application paragraph [0060]).
Regarding claim 11 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses wherein the first index matching layer is a transparent material having a refractive index in a range of about 2.2 to about 2.7(paragraph [0044] “e.g., TiO2” which inherently having the required physical properties as evidenced by the table in the instant application paragraph [0060]).
Regarding claim 14 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses wherein the substantially transparent substrate is soda lime glass (paragraph [0064] “e.g., a glass substrate such as soda lime glass”).
Regarding claim 15 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses it is further comprising one or more defect mitigating insulating layers (paragraph [0070] “An example of a composite conductor with material layers, in order, of: a first conductive material layer, a first DMIL, a second conductive material layer, and a second DMIL is shown in FIG. 3” or paragraph [0082] “materials used in one or more of the diffusion barrier layer(s), color tuning layer(s) and DMIL layer(s)” e.g. DMIL 314, 318, 332 & 336 or 424 & 432).  
Regarding claim 21 Rozbicki discloses the electrochromic device of claim 1, as set forth above.  Rozbicki further discloses wherein the stack of interleaved index matching layers is configured to increase reflection of yellow light to tune color of transmitted light and reflected light (paragraph [0045] particularly notes reduction in transmission, i.e. increased reflection of yellow).
Regarding claim 16, it is noted that the limitations of claim 16 are contained in the combination of claims 1-2 and 4, as rejected above, and claim 16 is rejected for the same reasons.
Regarding claims 17-20 and 22, it is noted the limitations in claims 17-20 and 22 are the same as the limitations of claims 7-8, 14-15 and 21, respectively, and claims 17-20 and 22 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki et al. international patent document WO2016/154064, of record, in view of Tatemura et al. US Patent Application Publication 2016/0077257, of record.
Regarding claims 9 and 12-13 Rozbicki disclose the electrochromic device of claim 1, as set forth above.  Rozbicki is silent regarding the thicknesses of the thickness of the first and second index matching layers.  Specifically, Rozbicki does not disclose wherein the second index matching layer has a thickness in a range of about 20 nm to about 30 nm, as recited by claim 9; or wherein the first index matching layer has a thickness in a range of about 5 nm and about 7 nm, as recited by claim 12; or wherein the first index matching layer has a thickness in a range of between 5 nm and 20 nm, as recited by claim 13.
Tatemura teaches a stack of alternating films of high and low indexes on a substrate (abstract figures 1-2) including examples with a first high index layer of TiO2 and a second low index layer of SiO2 (e.g. see Tables 2 & 3) and further teaches a first high index layer having thicknesses (e.g. Tables 2 & 3 layer number 2) of 12.87 nm, which is about the range of 5-7nm and in the range of 5-20nm; and a second low index layer (e.g. Table 2 layer number 4) of 28.04 nm, which is in the range of 20-30nm.  Tatemura provides a motivation to have these thicknesses is to suppress ripple (paragraphs [0110 & 0125].  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Rozbicki establishes the general conditions of the claims.  The benefits of having layers in/about the claimed ranges would be to selectively reflect/transmit particular wavelengths of light.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first and second index matching layers in the electrochromic device as disclosed by Rozbicki to have the thickness of the first index matching layer about 5 nm and about 7 nm or between 5 nm and 20 nm and/or the thickness of the second about 20 nm to about 30 nm as taught by Tatemura for the purpose of suppressing ripple, and further since discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to these ranges for the purpose of selectively reflecting/transmitting particular wavelengths from/through the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                        October 25, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The first digit in the number indicates the example number, i.e. 302 is the substrate in the third example, 402 is the substrate in the fourth example, etc.  For brevity the first digit is replaced by an x to cover all examples referenced.
        2 Paragraph [0045] notes that color tuning layers are also referred to as index matching layers.
        3 The instant application paragraph [0059] discloses “yellow light having wavelengths in the range of about 550-580 nm”.